Citation Nr: 1225307	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 2005. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2010, the Board remanded these issues and additional appellate issues of entitlement to service connection for a cervical spine disability and lumbar spine disability to the RO for further development.  The Board also referred an issue of entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disability to the RO for appropriate action. 

The issues of entitlement to service connection for a cervical spine disability and lumbar spine disability were removed from appellate status post remand, when a December 2011 DRO decision granted service connection for both these disabilities.  Thus they are no longer before the Board.  The Board notes that the RO still has not addressed the issue of service connection for a left knee disorder, to include as secondary to his service-connected right knee disability, and it is again referred to the RO for further consideration. 

The development regarding the remaining enumerated issues has been completed and this matter is returned to the Board for further consideration.

The issue of entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Review of the electronic folder discloses no evidence pertinent to this matter.



FINDING OF FACT

The Veteran's service-connected GERD symptoms are shown to consist of entirely subjective complaints, without objective findings regarding the nature and severity of his GERD, due to his refusal to cooperate with examination and testing.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.3, 4.114, Diagnostic Code 7347 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

As to the claim for an increased rating for GERD, this is an appeal following the initial grant of service connection.  Courts have held that once entitlement is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the Veteran was provided sufficient VCAA notice with regard to his claim of entitlement to service connection in June 2005, prior to the January 2006 rating decision that granted the benefit.  Therefore, no further notice is needed under VCAA for this claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).  All identified VA and private treatment records have been requested or obtained.  Furthermore, the Veteran was afforded VA examinations in October 2005, October 2007 and July 2011, which included review of the claims file and examination of the Veteran.  The July 2011 examination was conducted pursuant to the Board's February 2010 remand, which determined that the October 2007 VA examination was not adequate as it did not include any diagnostic or clinical tests.  The examiner in the July 2011 examination reported that the Veteran failed to complete UGI studies, and was diagnosed as noncompliant with examination, with no further assessment possible at this time.  He was noted to have been contacted by phone wherein he was advised of the importance of attending the studies and had agreed to attend a VA examination a month after this examination, but failed to do so.  

As such, the RO attempted to comply with the Board's instructions and afford the Veteran this examination.  However, the Veteran did not cooperate.  The Board finds that the RO complied with the remand instructions, and no further development on this matter is warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  See also D'Aries, 22 Vet. App. at 105 ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

II.  Analysis--Increased Initial Rating for GERD

The Veteran claims he is entitled to an initial compensable rating for his GERD symptoms.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's GERD disability has been rated by analogy as a hiatal hernia under Diagnostic Code 7346. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  Under that Diagnostic Code, a 60 percent rating is assigned when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

A 30 percent rating is assigned when there is persistent recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Id.

A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity. Id.

In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  

The factual history is as follows.  Post service private treatment records from 2005 addressed problems with knee pain, and are silent for GERD symptoms or treatment therein.  

An October 2005 VA examination of the gastrointestinal system revealed a conclusion that disease of the colon and small intestine was unlikely.  However the report noted a history that included flatulence and bloating.  He further reported having bowel movements 20 minutes after eating.  He also said that he had nausea and vomiting once a month.  He had no constipation or diarrhea.  He denied dysphagia for solids and liquids.  He did have epigastric pain three times a week, with reflux at such times.  He reported taking no medications and drank 1 to 3 cups of coffee per day.  Examination revealed his abdomen was soft, non tender, and normal bowel sounds.  The diagnosis was GERD.

VA records from 2006 reveal that in March 2006 the Veteran was seen for complaints of severe retrosternal chest pain, with shortness of breath and nausea, but no vomiting.  He denied previous history of such pain.  He was referred to cardiology which also examined him in March 2006, noting that he reported the pain to be epigastric as well as substernal in nature.  Cardiovascular workup was negative and the assessment was new onset chest pain.  No findings as to whether such pain was from GERD were made.  He was noted to have a diagnosis of GERD in July 2006, with no specific findings.  Medication records from July 2006 revealed he requested Protonix for long standing reflux symptoms, with results from a recent EGD described as requested and pending.  He provided a history of inflammation, and of having been on Omeprazole without benefit.  He was noted to have his prescription changed to Nexium and Protonix.  

In October 2006 he was seen for complaints of nausea, vomiting and diarrhea.  He gave a history of diarrhea after eating which had been present on and off for 9 years.  The nausea and vomiting reportedly occurred every 3 months.  He underwent extensive GI workup, and was assessed with biliary dyskinesia.  Additionally GERD was noted in the diagnosis, along with nausea and vomiting.  However he underwent surgery in October 2006 for removal of the gallbladder to treat the biliary dyskinesia.  

Private and VA records from 2006 and 2007 addressing other medical issues repeatedly showed his abdomen on examination to be unremarkable with positive bowel sounds, no masses, nontender and non distended, without organomegaly.  A VA primary care noted from August 2007 noted that Protonix was not helping and he was back on Nexium.  

An October 2007 VA examination for GERD noted that there were no diagnostic test reports of record.  He was noted to currently have good control of symptoms since being but on Nexium, but indicated that Protonix did not help.  He had regurgitation of acid and food prior to Nexium, but none currently.  He had no nausea, hematemesis or melena.  He had moderate dysphagia but this was well controlled.  He had no dietary control.  Examination revealed he was obese, weighing 218 pounds at 5 foot 5.  A diagnostic test of UGI was not completed in a timely manner.  The diagnosis was subjective esophagitis medically controlled.  Despite subjective complaints he was not compliant in obtaining objective evidence to support a diagnosis.  

Private records from 2008 addressed other medical problems, with no significant findings regarding his claimed GERD, and no changes on objective examination of the abdomen from earlier records that showed unremarkable findings.

The report of a July 2011 VA GI disorders examination noted his history of being diagnosed with GERD in 2005 and he also reported being diagnosed with hiatal hernia in 2007.  He described having problems that included bowel movements 15 minutes after eating and passing bright red blood about once a month.  He also reported regurgitating foul smelling "pellets" from his mouth.  He also reported a weight loss from 248 pounds to 185 at present.  He reported having diagnostic tests including endoscopy in 2005, and was placed on Nexium.  He had no history of surgery or dilatation.  He reported dysphagia at least once a month and difficulties swallowing both liquids and solids.  His treatment was with Nexium and Welchol with good relief.  His diet changes included increased vegetable consumption.  Examination revealed his abdomen was soft and nontender on palpation, without mass or organomegaly.  Bowel sounds were positive to auscultation.  There was no guarding.  He was noted to have failed to complete UGI studies, and was diagnosed as noncompliant with examination, with no further assessment possible at this time.  He was noted to have been contacted by phone wherein he was advised of the importance of attending the studies and had agreed to attend a VA examination a month after this examination, but failed to do so.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's GERD.  

His symptoms are shown to consist of entirely subjective complaints, without objective findings regarding the nature and severity of his GERD, due to his refusal to cooperate with testing.  The subjective complaints of dysphagia, epigastric pain, reflux and occasional nausea and vomiting historically are shown to have been improved after taking Nexium, with findings from the examination in 2007 showing good control of symptoms, with no current issues with regurgitation, nausea, hematemesis or melena, and only moderate dysphagia which was well controlled.  Most recently in the 2011 VA examination his complaints primarily constituted of regurgitating foul smelling "pellets" from his mouth, with this occurrence of unknown frequency, and dysphagia at least monthly, and some difficulties swallowing liquids and solids.  

However such subjective complaints reported in the March 2011 examination are not shown to more closely resemble two or more of the symptoms for the 30 percent evaluation of less severity under Diagnostic Code 7346, as the Veteran's credibility in these subjective complaints is adversely affected by the lack of objective evidence to support such complaints.  This not only includes the lack of objective test results in the March 2011 VA examination due to his failure to report for such testing, but also the records discussed above that generally do not show any GERD related complaints of any significance while on Nexium.  See Buchanan v. Nicholson, 451 F.3d 1331(Fed.Cir.2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board further notes that the Veteran has also given subjective complaints of gastrointestinal complaints regarding bowel movements described as suddenly occurring after meals throughout the records and examination reports.  Again his failure to report for GI testing reveals that it is not possible to address whether such complaints stem from his service connected GERD, as opposed to a nonservice connected disorder.  However it is noted that in the earlier VA examination of October 2005, he was deemed to be unlikely to have a disorder of the colon or small intestine.  Thus consideration of such symptoms under an alternate Diagnostic Code for bowel disorders is not warranted.  Even if such consideration were shown to be warranted, the Board notes that VA regulations provide that only one evaluation may be assigned for symptomatology covered under Diagnostic Codes 7319 and 7346. See 38 C.F.R. § 4.114  (Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.)  In this case the GERD complaints as contemplated by Diagnostic Code 7346 appear to be the predominant disability.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other diagnostic code provides for a higher rating. 

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 11 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected GERD, to wit two or more of the symptoms warranting a 30 percent evaluation, but of lesser severity, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for GERD is denied.




	(CONTINUED ON NEXT PAGE)
REMAND

The Board finds that it is necessary to again remand the issue of entitlement to an increased initial rating for the right knee disability.  Following the Board's remand of February 2010, the RO sent a letter to the Veteran's private medical provider, Prime Care, the same month.  Thereafter this facility sent the RO a letter in February 2010 indicating that it had no records for the Veteran.  The RO did not send a letter to the Veteran prior to its readjudication in December 2011 notifying him of the unsuccessful attempt to obtain these records and requesting that he try to obtain any further records he may have from this or any other medical provider.  The Board does note that the private records that have been obtained and associated with the claims folder do show treatment for right knee problems from 2005 to 2008 with multiple injections of this knee in May 2008.  

Additionally, the Board notes that the last VA examination to examine his right knee disability took place in October 2007, nearly five years ago.  Given the length of time since the last examination, the Board finds that this matter should be remanded to afford an examination of the current level of disability in the right knee, including review of the records of 2008 that are currently in the claims folder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.)

In view of the need to reschedule the Veteran for re-examination, he should again be provided an opportunity to apprise the VA of any outstanding medical records (In addition to the apparently unavailable ones from Prime Care) pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess any records showing treatment the Veteran received for service-connected patellofemoral syndrome of the right knee since 2008, to include any and treatment thereafter.  The RO should also advise the Veteran of its unsuccessful attempts to obtain records from Prime Care, and request that he send any pertinent records from this provider that he may possess.  The Veteran should provide all necessary written releases for these records.  Attempts should be made to obtain any outstanding records identified.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records. 

2.  Following completion of the above, and after any outstanding records have been added to the claims file, the AOJ should schedule the Veteran for a VA orthopedic examination to determine the nature and extent of his service-connected right knee disability in accordance with the latest AMIE worksheet for rating knee disorders.  A notice specifically scheduling the time and date of the examination should be sent to the Veteran's current address, and a copy of such notice must be placed in the claims file.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted, to include X-rays. The examiner should record pertinent medical complaints, symptoms, and clinical findings, and note: 

(a) Whether the Veteran does or does not have recurrent subluxation or lateral instability of the right knee; 

(b) the presence and extent of arthritis of the right knee shown by X-ray); 

(c) the active and passive range of motion of the right knee in degrees. 

The examiner also should comment on the functional limitations caused by the Veteran's service-connected right knee disability.  It is also requested that the examiner address the following questions.  Does the right knee disability cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy?  If the severity of these manifestations cannot be quantified, the examiner should so indicate.  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the knee, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the knee due to pain attributable to the service-connected disability. 

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the knee claim.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


